DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 January 2022 has been entered.
 	
Response to Arguments
Applicant argues "Göttl merely shows natural feature tracking, where the features are in the 2D image on a wall, which is different from capturing images of 3D objects in a physical scene" (Remarks, pg. 8).  The Examiner respectfully disagrees.  The piece of paper hanging on the wall in Göttl is a 3D object because it has a non-zero thickness, and therefore the feature tracking is performed on a 3D object (i.e. a 3D piece of paper with an image printed thereon).  Regardless, the newly discovered prior art Rister more clearly teaches performing feature detection on 3D objects (see rejection below), therefore a discussion on whether Göttl discloses this subject matter is unnecessary.
Applicant's arguments related to computing the feature points using a GPU/shader are moot based on the new ground of rejection presented in this Office Action.
Applicant argues that the newly added features of claim 8 are not taught or suggested in the cited references (Remarks, pg. 10).  However, no specific argument has been presented 
Any remaining arguments are considered moot based on the foregoing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Göttl et al. ("Efficient Pose Tracking from Natural Features in Standard Web Browsers"; hereinafter "Göttl") in view of Millikin ("A New Crankshaft for V8"), and further in view of Rister et al. ("A Fast and Efficient SIFT Detector Using the Mobile GPU"; hereinafter "Rister").
Regarding claim 1, Göttl discloses A system comprising: one or more processors; logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to perform operations (e.g. "Intel Core i5-6300U (Dual Core with 2,40 Ghz) processor and 8 GB RAM running Windows 10," pg. 3, sec. 4, para. 2) comprising: capturing images of objects in a physical scene with a camera of a device ("the current camera frame," pg. 2, sec. 3, para. 2); computing feature points of one or more of the objects ("tracking keypoints," pg. 2, col. 2, para. 2); determining changes in 3D positional and rotational information of the camera relative to the feature points of the one or more objects in the physical scene using six degrees of freedom (6DoF) markerless tracking ("6 DoF pose estimation using natural features," pg. 1, sec. 1, para. 5); overlaying virtual 3D content onto a depicted physical scene in the images, resulting in augmented reality (AR) images ("Web-based Augmented Reality," abstract; e.g. see Fig. 1; "the computed pose is passed back and utilized in rendering a 3D scene," pg. 3, col. 1, para. 1); rendering the AR images in a browser of the device (e.g. Fig. 1 illustrates the images being rendered in a browser) based at least in part on a web application that is executed in the browser ("we present an efficient implementation of a pose estimation pipeline from natural features that runs at real-time framerates on standard web-browsers on mobile devices," pg. 2, col. 1, para. 5), wherein the web application is based at least in part on a subset of JavaScript transpiled or compiled from source code of another programming language that optimizes performance of generated JavaScript ("Our pipeline utilizes WebAssembly and OpenCV for efficient processing … compile C++ code with OpenCV embeddings to WebAssembly … output code in a subset of Javascript called asm.js," pg. 2, sec. 3.1, para. 1).
Göttl does not disclose performing runtime optimizations to JavaScript frameworks.
In the same art of JavaScript applications, Millikin teaches performing runtime optimizations to JavaScript frameworks ("A runtime profiler which monitors the running system … An optimizing compiler which recompiles and optimizes hot code identified by the runtime profiler," pg. 2, list items #2 and #3).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Millikin to Göttl.  The motivation would have been "give users a faster and more responsive experience loading web pages and applications" (Millikin, pg. 1, para. 1).
Göttl discloses capturing images of a piece of paper hanging on a wall, and while a piece of paper is thin, it is still a three dimensional object.  Therefore, Göttl can be said to teach the captured objects being three dimensional (3D) objects.  However, since Göttl does not specifically describe the dimensionality of the objects in the captured images, an additional reference is cited for clarity.  The combination of Göttl and Millikin also does not disclose using a graphics processing unit (GPU) or processing image frames in a pipeline, wherein the GPU processes the images frames prior to at least one central processing unit (CPU) processing the image frames.
In the same art of feature detection for mobile augmented reality, Rister teaches capturing images of three-dimensional (3D) objects in a physical scene with a camera of a device ("cameras in mobile devices," pg. 2674, sec. 1, para. 1; Fig. 4 illustrates 3D objects being captured/detected); computing feature points of one or more of the 3D objects using a graphics processing unit (GPU) ("feature detection algorithm that incorporates the powerful graphics processing unit (GPU) in mobile devices," abstract); and processing image frames in a pipeline, wherein the GPU processes the images frames prior to at least one central processing unit (CPU) processing the image frames (e.g. Fig. 2 illustrates a pipeline, and the "GSS Pyramid" processing occurs in the GPU prior to the "DoG Pyramid" processing in the CPU; section "SIFT Overview" of pg. 2675 further describes the GSS Pyramid processing first and the DoG Pyramid processing second).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Rister to the combination of Göttl and Millikin.  The motivation would have been to "to achieve a speedup" and "reduce energy consumption" (Rister, abstract).
Regarding claim 2, the combination of Göttl, Millikin, and Rister renders obvious wherein the subset of JavaScript comprises WebAssembly ("compile C++ code with … to WebAssembly," Göttl, pg. 2, sec. 3.1, para. 1).
Regarding claim 3, the combination of Göttl, Millikin, and Rister renders obvious wherein the subset of JavaScript is compiled from C++ ("compile C++ code … output code in a subset of Javascript," Göttl, pg. 2, sec. 3.1, para. 1).
Regarding claim 4, the combination of Göttl, Millikin, and Rister renders obvious processing the images using a computer program executed on the GPU; and extracting the feature points from the images using a shader ("feature detection algorithm that incorporates the powerful graphics processing unit (GPU) in mobile devices," Rister, abstract; "We generate GPU shader programs at runtime to reflect the parameters of the algorithm," Rister, pg. 2676, sec. 4.3, para. 1; see claim 1 for motivation to combine)
Regarding claim 7, the combination of Göttl, Millikin, and Rister renders obvious accessing from the device one or more of sensor data, camera image data, and inertial measurements using web frameworks; and rendering the AR images based at least in part on one or more of the sensor data, the camera image data, and the inertial measurements ("The camera is accessed through getUserMedia and writes the image into a HTML5 canvas element," Göttl, pg. 2, sec. 3.1, para. 1).
Regarding claims 10-13 and 16, they are rejected using the same citations and for the same reasons as the rejections of claims 1-4 and 7, respectively.
Regarding claims 19 and 20, they are rejected using the same citations and for the same reasons as the rejections of claims 1 and 2, respectively.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Göttl in view of Millikin, and further in view of Rister, and further in view of Taheri et al. ("Computer Vision for the Masses: Bringing Computer Vision to the Open Web Platform," hereinafter "Taheri").
Regarding claim 5, the combination of Göttl, Millikin, and Barringer does not disclose performing multithread execution of JavaScript in the browser.
In the same art of web-based augmented reality, Taheri teaches performing multithread execution of JavaScript in the browser ("JavaScript programs use Web workers for parallel processing … OpenCV uses its parallel_for_ framework to implement multithreaded versions of vision functions," pg. 15; "Thanks to JavaScript portability, for the first time, a large collection of vision functions can be used … on Web browsers … a more efficient 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Taheri to the combination of Göttl, Millikin, and Rister.  The motivation would have been "for a more immersive and perceptual Web with transformational effects" (Taheri, pg. 1).
Regarding claim 14, it is rejected using the same citations and for the same reasons as the rejection of claim 5.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Göttl in view of Millikin, and further in view of Rister, and further in view of Barringer et al. (US 2013/0187947; hereinafter "Barringer").
Regarding claim 6, the combination of Göttl, Millikin, and Rister renders obvious wherein the least one CPU processes a first image frame that was previously processed by the at least one GPU (e.g. Rister, Fig. 2 illustrates the CPU processing the image frame via the DoG Pyramid after the GPU processed the image frame via the GSS Pyramid; see claim 1 for motivation to combine).
The combination of Göttl, Millikin, and Rister does not disclose wherein the at least one CPU processes the first image frame and the at least one GPU processes a second image frame simultaneously.
In the same art of CPU/GPU pipelining, Barringer teaches wherein the at least one CPU processes the first image frame and the at least one GPU processes a second image frame simultaneously (see Barringer, Fig. 2; "steps 44a and 44b may be run at the same time," Barringer, para. 24; note that step 44a shows the GPU processing frame 2 while step 44b shows the CPU processing frame 1).

Regarding claim 15, it is rejected using the same citations and rationales set forth in the rejection of claim 6.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Göttl in view of Millikin, and further in view of Rister, and further in view of Kutliroff et al. (US 2017/0243352; hereinafter "Kutliroff").
Regarding claim 8, the combination of Göttl, Millikin, and Rister renders obvious rendering the virtual 3D content using a 3D rendering engine ("rendering a 3D scene with WebGL," Göttl, pg. 3, col. 1, para. 1).
The combination of Göttl, Millikin, and Rister does not disclose performing multithread execution, wherein the multithread execution comprises the at least one CPU executing a first JavaScript operation in the browser in a main thread and executing one or more second JavaScript operations in the browser in one or more background threads, and wherein the main thread and the one or more background threads are performed asynchronously; determining one or more intrinsic parameters of the camera, wherein the one or more intrinsic parameters comprises at least one or more of a field of view, a principal point, and distortion parameters; and a JavaScript 3D content library.
In the same art of rendering augmented reality images using a browser-based technology, Kutliroff teaches performing multithread execution, wherein the multithread execution comprises the at least one CPU executing a first JavaScript operation in the browser in a main thread and executing one or more second JavaScript operations in the browser in one or more background threads, and wherein the main thread and the one or more background threads are performed asynchronously ("The processors may be multithreaded," para. 73; "implemented to include any number of threads," para. 89; "JavaScript or another suitable browser-based technology," para. 85; by definition and convention, "multithreaded" means that multiple concurrent threads execute in parallel/asynchronously); determining one or more intrinsic parameters of the camera, wherein the one or more intrinsic parameters comprises at least one or more of a field of view, a principal point, and distortion parameters ("the operational parameters of the camera, such as focal length and principal axis," para. 28); and a JavaScript 3D content library ("a catalog of virtual objects," para. 46; "the system can be hosted on a given website and implemented, for example, using JavaScript," para. 85).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Kutliroff to the combination of Göttl, Millikin, and Rister.  The motivation would have been to render the scene "in a more realistic manner" (Kutliroff, para. 24).  Additionally, it would have been obvious to understand that the purpose of a multithreaded architecture is to allow multiple threads to operate in parallel/asynchronously.  In contrast, synchronous execution would require threads to wait for execution of another thread to finish, thereby lowering any potential performance gains.
Regarding claim 17, the combination of Göttl, Millikin, and Rister renders obvious rendering the virtual 3D content using a 3D rendering engine ("rendering a 3D scene with WebGL," Göttl, pg. 3, col. 1, para. 1).
The combination of Göttl, Millikin, and Rister does not describe a JavaScript 3D content library.
In the same art of rendering augmented reality images using a browser-based technology, Kutliroff teaches a JavaScript 3D content library ("a catalog of virtual objects," para. 46; "the system can be hosted on a given website and implemented, for example, using JavaScript," para. 85).
.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Göttl in view of Millikin, and further in view of Rister, and further in view of Bradski et al. (US 2015/0178939; hereinafter "Bradski").
Regarding claim 9, the combination of Göttl, Millikin, and Rister does not disclose obtaining camera data from a device library via the browser; parsing the camera data; and determining one or more intrinsic parameters of the camera, wherein the one or more intrinsic parameters comprises at least one or more of a field of view, a principal point, and distortion parameters.
In the same art of AR technology, Bradski teaches obtaining camera data from a device library; parsing the camera data; and determining one or more intrinsic parameters of the camera, wherein the one or more intrinsic parameters comprises at least one or more of a field of view, a principal point, and distortion parameters ("For a camera module, the standard intrinsics parameters may include the focal length in pixels, the principal point (intersection of the optical axis with the sensor), and distortion parameters (particularly geometry)," para. 325; "Generally all of the calibration will produce parameters or configurations which may be used as inputs to the other functional blocks, as described above. For example, the calibration may produce inputs that relate to where the cameras are relative to a helmet or other head-worn module; what the global reference of the helmet is; what the intrinsic parameters of the cameras," para. 327).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Bradski to the browser-based via the browser.  The motivation would have been to improve accuracy and realism of the AR interface by ensuring that the camera is "calibrated intrinsically" (Bradski, para. 325).
Regarding claim 18, it is rejected using the same citations and for the same reasons as the rejection of claim 9.

Pertinent Prior Art
Lima et al. ("Markerless Tracking Solutions for Augmented Reality on the Web"; hereinafter "Lima") discloses "the creation of web targeted augmented reality applications based on natural features of the real scene" (abstract).  Lima additionally discloses the usefulness of a GPU for feature tracking ("The descriptor based approach used an implementation of SIFT on GPU," pg. 4, col. 2, para. 2).  However, Lima acknowledges that "Because the tracking will be done on client-side, there are no guaranties with respect to the presence of graphics hardware adequate for using SIFT on GPU. Due to this, it was utilized the SURF implementation, which runs on CPU" (pg. 5, col. 1, para. 4).  While Lima chose the CPU-based SURF implementation over the GPU-based SIFT implementation due to lack of hardware availability, Lima nonetheless likely renders obvious the use of the GPU-based SIFT implementation in certain scenarios where hardware availability is known.  Thus, Lima likely renders obvious a GPU-based, web targeted augmented reality application using natural feature tracking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611